—In an action to recover damages for personal injuries, etc., the defendants The Food Emporium, Inc., and Brook-Vale Equities, Inc., appeal from an order of the Supreme Court, Westchester County (Colabella, J.), entered September 8, 1999, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
On November 1, 1996, the plaintiff Regina Dominitz (hereinafter the injured plaintiff) tripped on the concrete curb of an island in a parking lot owned by the defendant Brook-Vale Equities, Inc., and leased by the defendant The Food Emporium, Inc. Although it was night, the flood lights in the parking lot were on, and the injured plaintiff subsequently testified at an examination before trial that she could see where she was going.
Since the record establishes that the curb upon which the injured plaintiff tripped and fell was readily observable by the reasonable use of one’s senses, the defendants established their entitlement to summary judgment dismissing the complaint (see, Campanaro v Arizona Lipnob Estates, 259 AD2d 581; Moran v County of Dutchess, 237 AD2d 266). In opposition, the plaintiffs failed to raise a triable issue of fact. Santucci, J. P., Altman, Friedmann and McGinity, JJ., concur.